﻿I congratulate you, Sir, on your election to the important post of President of the forty-third session of the General Assembly. My delegation shares the confidence that the members of this body have placed in you. Let me assure you of my delegation's full co-operation in the discharge of the high duties entrusted to you.
May I also take this opportunity to place on record my country's appreciation of a job well done by your predecessor, Mr. Peter Florin.
I have had the honour of addressing the General Assembly on two previous occasions in my capacity as Prime Minister of Papua New Guinea: on 10 October 1975, shortly after my country gained independence, and in 1983. I sun especially honoured to be able to represent Papua New Guinea as Foreign Minister at the forty-third session of the General Assembly, an occasion which marks the fortieth anniversary of the adoption by the General Assembly of the Universal Declaration of Human Rights.
As I stated on those two previous occasions, Papua New Guinea regards the United Nations as having a special role in working for the resolution of tensions and conflicts and for building a stranger framework for international co-operation based on mutual respect and understanding.
Papua New Guinea remains committed to playing its part in contributing to this objective. As in previous years, the agenda for this session of the General Assembly is a complex one. Many pressing issues remain unresolved, and many uncertainties still exist in international relations, uncertainties which have a direct impact on the development processes of a great number of developing countries, including Papua New Guinea. But despite these uncertainties, there can still be some cause for hope and optimism. It can be said with a measure of confidence that a number of positive steps have been taken in tackling problems which are the subject of this session's attention.
My delegation highly commends the Secretary-General,
Mr, Javier Perez de Cuellar, for his unwavering efforts in upholding the purposes and principles of the Charter. We also commend the comprehensive report he has presented to the Assembly. It is especially pleasing to note the progress that is being made in respect of the situations concerning Afghanistan, the Iran-Iraq conflict, Namibia, Kampuchea and Cyprus.
But his report also underlines other pressing issues, including disarmament, trade, finance and human rights, where more resolute international action is required. We remain convinced of the need for a strengthened United Nations system to play a central role in promoting peace and security and more equitable economic relations between developed and developing countries.
Our own region in the South Pacific is comparatively free of major conflicts. Indeed, the region continues to enjoy peace and stability. But there are some changing trends and, unlike the past, more countries and organizations beyond the South Pacific are showing an interest in engaging actively with the region. The South Pacific is not immune from the effects of international tensions and many of the worrying trends in the world economy. Our region is one where in some parts colonialism has not been brought to an end, where in other parts nuclear activities continue to be conducted, despite strong protests from Governments of South Pacific nations, and one where there are growing tendencies for big-Power rivalry.
The South Pacific community is made up of many small island States scattered in a vast expanse of ocean, which depend on only a small number of agricultural and marine products for their livelihood and export income. I am pleased to be able to say that there have also been some positive trends in the South Pacific since the last session of the General Assembly.
In New Caledonia, constructive progress has been achieved by the French administration in re-establishing dialogue between different ethnic groups in the Territory. One year ago, my predecessor drew the Assembly's attention to the presence of a large number of French security personnel stationed in New Caledonia which, among other things, served to intimidate the Kanak people in their just struggle to seek independence from Prance.
In April this year, Papua New Guinea and other island nations were outraged by the merciless killing of 16 Kanaks by French security forces and the build-up of tension in the Territory. We are pleased that the Rachard administration has now set in train a process that will bring about positive changes for the better. The framework agreement concluded in Paris in August provides a basis on which the different communities in New Caledonia can work together in a spirit of reconciliation and understanding to achieve independence. But not all causes of tension have been removed. New Caledonia is on the United Nations list of Non-Self-Governing Territories. The Assembly, therefore, has a responsibility to continue monitoring developments in New Caledonia. We also hope that the administering Power will live up to all its responsibilities and obligations as provided for in the Charter of the United Nations.
Papua New Guinea has also closely followed developments in other Territories in the Pacific. In the case of the Federated States of Micronesia and the Republic of Marshall Islands, we believe that the people of those States have expressed their wishes on their political future. Political evolution in those States has been consistent with United Nations principles and practices. Papua New Guinea has therefore established full diplomatic relations with the Federated States of Micronesia and the Republic of Marshall Islands. We urge other Member States of the United Nations to do the same. We hope that the way will be clear for the people of Palau and the United States Administration to resolve outstanding matters affecting Palau's political future.
Papua New Guinea is a full and active member of the South Pacific Forum, the major regional organization of the South Pacific. We continue to work with other member States of the South Pacific Forum in opposing nuclear testing and the dumping of nuclear wastes in our region.
The South Pacific Nuclear-Free-Zone Treaty and the South Pacific Regional Environment Protection Convention are the two most important instruments established to safeguard the environment of our region. Papua New Guinea will shortly ratify both these Treaties. The decision by the Governments of the Soviet Union and the People's Republic of China to ratify Protocols 2 and 3 of the South Pacific Nuclear-Free-Zone Treaty is a welcome development. We urge other nuclear Powers similarly to ratify the Protocols and to respect the operation of the Treaty in the South Pacific.
At a recent meeting of Heads of Government of South Pacific nations in September it was decided to put in place а number of new arrangements to facilitate more constructive dialogue and exchanges with other countries and organizations. A Forum institutional network has been created to bring together all regional bodies operating in the South Pacific for improved co-ordination and collaboration. Regular high-level consultations between the nations of the South Pacific and interested third countries are proposed to take place each year immediately following the annual meeting of Heads of Government. These arrangements are intended to draw greater international attention to the development needs and constraints of the island nations of the South Pacific to draw attention to our resource potential and to mobilize appropriate resources to contribute to economic development, self-reliance, capacity building and the social progress of our people. The entry into force in June this year of the multilateral fisheries arrangement between the Government of the United States and the Governments of Pacific islands nations has been an important step forward not only for the development of the region's principal resource - fisheries -- but also for the expansion of economic relations in our region. Papua New Guinea would welcome similar fishing arrangements with other major fishing nations. We urge the Government of Japan to continue the dialogue with island States with a view to concluding a multilateral fishing arrangement soon.
The South Pacific region is relatively unknown among the majority of the States Members of the United Nations, and to0 many United Nations agencies. The needs of the island communities in the South Pacific are great. The South Pacific Forum has taken important initiatives to encourage other nations and organizations to contribute to the development of our region in fields where they are able to assist. Other important regional initiatives are to follow, in arrangements dealing with trade, transport and telecommunications.
Regional co-operation has been a corner-stone for the development of many United Nations programmes. We see a pressing need for many of the United Nations organs to be more sensitised and reoriented to the real needs and aspirations of the island nations of the Pacific.
Papua New Guinea's interests extend beyond the South Pacific region. We seek to strengthen our ties with the countries members of the Association of South-East Asian Nations (ASEAN). Our ties with ASEAN have steadily expanded in recent years. We continue to value our special observer status at the annual meetings of ASEAN foreign ministers. My Government is pleased also that the ASEAN nations have agreed to our request to be allowed to accede to the Treaty of Amity and Co-operation in South-East Asia. 
The situation in Kampuchea continues to give cause for concern. My delegation notes with guarded optimism the developments and initiatives seen in the past 12 months relating to the Kampuchean problem. The informal talks held in Jakarta, Indonesia, by all the parties concerned with the Kampuchean issue ace a welcome development. My delegation believes that the Kampuchean problem will be resolved not only by the unconditional withdrawal of Vietnamese forces but also by the prevention of the return of the genocidal policies and practices of Pol Pot and the Khmer Ruge. Papua New Guinea commends the efforts of the ASEAN group of countries to resolve this outstanding problem of our region.
The situation of the Korean peninsula is also of concern to my Government. We appeal to the Governments of the People's Democratic Republic of Korea and the Republic of Korea to continue to seek ways whereby dialogue and reconciliation can prevail. My delegation notes favourably the recent initiatives contained in the July 1988 Declaration issued by the President of the Republic of Korea aimed at enhancing the prospects for reunification. We urge the Governments of both countries to reflect the wishes of their people, who earnestly hope for early reunification. My Government is of the view that the admission of the People's Democratic Republic of Korea and the Republic of Korea to the United Nations has the potential for opening up an additional avenue for dialogue. My Government associates itself with the growing number of Governments that wish to see North and South Korea join the United Nations.
The Iran-Iraq war represents one of the most unfortunate and saddest mobilizations of people in recent times. The unnecessarily prolonged conflict has cost so many lives and inflicted misery on so many persons. My delegation joins other delegations in welcoming the 20 August cease-fire. In that connection we commend the tireless efforts of the Secretary-General, Mr. Perez de Cuellar. The members of the Security Council have demonstrated the necessary political will to find an early solution to the Iran-Iraq war, and we commend them also. The leaders of Iran and Iraq owe it to their people to restore peace and harmony as soon as possible. Security Council resolution 598 (1987) provides a sound basis for the early resolution of the unfortunate conflict.
Recent events in the Middle East call for nose efforts to be made to address the underlying causes of tension and conflict. My delegation believes that the Palestinians have a right to a homeland. Israel; too, has a right to exist within secure borders. Those two conditions are fundamental to any lasting solution to the problem.
The situation in Central America, especially in Nicaragua, deserves the understanding of the leaders of that region and those who are in a position to influence the outcome. We commend those leaders in that region who have demonstrated foresight and sensitivity to the problems in their midst. My delegation recognizes the value of the regional approach to the problems there.
Every year we have come to the General Assembly with expectations that some concrete measures would be taken in response to the problem of apartheid in South Africa. But, despite many resolutions by the United Nations, the problem still exists. My delegation believes that the option of mandatory sanctions against South Africa holds some prospects for success. We acknowledge that such a course of action, if adopted, could create economic hardship. But what other options are there? Economic hardship can be corrected over time, but left unattended apartheid will continue to create oppression and suffering.
Recent signs that the people of Namibia could regain their freedom and sovereignty give us some hope. Papua New Guinea urges all parties that are in a position to bring about a favourable outcome to spare no effort to facilitate progress towards Namibia's long-awaited achievement of independence. 
We in the Pacific are made up of mainly small States·, yet we are linked with the international community in many significant ways. Our environment may be less troubled than perhaps that of others, but we continue to be highly vulnerable to influences of the international environment.
Keeping our region free of big-Power rivalry and of nuclear activities is an issue to which Papua New Guinea continues to attach considerable importance. The conclusion last December by the United States and the Soviet Union of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles is an important step forward in disarmament and arms control. But more can and should be done in this area by all those who possess nuclear weapons. Like other representatives who have addressed the Assembly, we believe there is a pressing need for further steps to be taken if effective disarmament, arms reduction and arms control ate to be achieved.
As I have sought to set forth earlier, vulnerability stems also from limited opportunities to promote economic development. Papua New Guinea attaches importance to international efforts aimed at dealing with the growing problems of trade protectionism, debt-servicing and the slow-down in financial transfers to developing countries. We have taken full account of the many comments that delegations have made in relation to the role and effectiveness of the United Nations at the present time. While the Organization has not been able to deal with all problems affecting the international community, there are positive signs that the United Nations machinery has been given a chance to work. Some momentum has developed in tackling a good number of problems for which solutions have been sought for a long time. Let us not waste this opportunity.
